Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II, claims 8-15 is acknowledged.
Claims 1-7 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/2021.

Claim Objections
Claims 8-15 are objected to because of the following informalities. Appropriate correction is required.
Claim 8. This claim is objected to for multiple reasons. First, this claim refers back to claim 1 but as an independent claim should have all claim elements within claim 8. Second, the process steps are out of sequence. Third, “of the aluminum base material to be surface treated” is a sentence fragment. The Examiner has a suggested amendment in the later 35 U.S.C. § 112 rejection.

Claim 11. This claim lacks the preposition “to” before “claim 8” and should be added.



Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8. The limitation “using an electrode and a counter electrode of the aluminum base material” is unclear on whether the aluminum base material is the electrode, counter electrode, or both. Thus this claim is indefinite.
It seems from the specification it is intended for the aluminum base material to be the substrate using at least one separate counter electrode. The Examiner suggests amending (which also corrects the claim objections) to:

8. (Previously Presented) A method of producing [[the]] a surface-treated aluminum material : 

subjecting an aluminum base material connected as a working electrode an alternating current electrolytic treatment while using an aqueous alkaline solution as an electrolytic solution to form an oxide coating on at least a part of a surface of the aluminum base material; and
performing plastic working at a strain rate of 1.0 x 10-3 to 1.0 x 103/s to form a plurality of working grooves perpendicular to a direction of plastic working on the oxide coating.

15. (Previously Presented) The method of producing the surface-treated aluminum material according to claim 8, wherein the aluminum base material is held at 0 to 300°C until the performing plastic working. 

Claims 9-15. These claims are rejected for being dependent upon a rejected claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794